          Case 4:11-cr-00150-DCB-LCK Document 758 Filed 12/10/18 Page 1 of 3



     ADAM L. BRAVERMAN
 1
     United States Attorney
 2   TODD W. ROBINSON
     Special Attorney
 3
     California State Bar No. 199888
 4   DAVID D. LESHNER
 5   Special Attorney
     California State Bar No. 207815
 6   Federal Office Building
 7   880 Front Street, Room 6293
     San Diego, California 92101-8893
 8   Telephone: (619) 546-7921
 9   David.Leshner@usdoj.gov

10 Attorneys for Plaintiff
11 United States of America
12                         UNITED STATES DISTRICT COURT
13                               DISTRICT OF ARIZONA
14
      UNITED STATES OF AMERICA,               Case No.: CR 11-150-TUC-DCB-BPV
15
16                Plaintiff,
                                              NOTICE OF CANCELLATION OF
17          v.                                DEPOSITION
18
      JESUS ROSARIO
19         FAVELA-ASTORGA (2),
20
      HERACLIO
21        OSORIO-ARELLANES (4),
22
                  Defendants.
23
24
           PLEASE TAKE NOTICE that the video deposition of Rito Osorio-Arellanes
25
     scheduled for Thursday, December 13, 2018, has been cancelled. The Federal Bureau
26
     of Investigation and counsel for the witness have been unable to communicate with the
27
     witness regarding the deposition, and the witness remains in Mexico.
28
         Case 4:11-cr-00150-DCB-LCK Document 758 Filed 12/10/18 Page 2 of 3



 1        This Notice will be served on counsel for defendants and counsel for Rito Osorio-
 2 Arellanes via electronic filing. The Notice will be served on the U.S. Marshals Service
 3 via electronic mail.
 4        DATED: December 10, 2018                     Respectfully submitted,
 5
                                                       ADAM L. BRAVERMAN
 6                                                     United States Attorney
 7
                                                       /s/ David D. Leshner
 8                                                     DAVID D. LESHNER
 9                                                     TODD W. ROBINSON
                                                       Special Attorneys
10                                                     Attorneys for Plaintiff
11                                                     United States of America

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
         Case 4:11-cr-00150-DCB-LCK Document 758 Filed 12/10/18 Page 3 of 3



                           UNITED STATES DISTRICT COURT
 1
                               DISTRICT OF ARIZONA
 2
 3
     UNITED STATES OF AMERICA,      )              Case No. 11-CR-150-TUC-DCB-BPV
 4                                  )
 5                    Plaintiff,    )              CERTIFICATE OF SERVICE
                                    )
 6             v.                   )
 7                                  )
     JESUS ROSARIO                  )
 8        FAVELA-ASTORGA (2),       )
 9                                  )
     HERACLIO                       )
10        OSORIO-ARELLANES (4), )
11                                  )
          Defendants.               )
12   _______________________________)
13
          IT IS HEREBY CERTIFIED THAT:
14
15       I, DAVID D. LESHNER, am a citizen of the United States and am at least
   eighteen years of age. My business address is 880 Front Street, Room 6293, San
16 Diego, California 92101-8893.
17
           I am not a party to the above-entitled action. I have caused service of NOTICE
18 OF CANCELLATION OF DEPOSITION on the following parties by electronically
   filing the foregoing with the Clerk of the District Court:
19
20         Michael Carrillo, Esq. – counsel for defendant Jesus Rosario Favela-Astorga
           Francisco Leon, Esq. – counsel for defendant Heraclio Osorio-Arellanes
21         Daniel Anderson, Esq. – counsel for material witness Rito Osorio-Arellanes
22        I declare under penalty of perjury that the foregoing is true and correct.
23
          Executed on December 10, 2018.
24
25                                         /s/ David D. Leshner
                                           DAVID D. LESHNER
26
27
28
                                               3
